        Case 4:13-cr-00097-BMM Document 64 Filed 04/17/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                    Case No. CR 13-97-GF-BMM

                Plaintiff,
                                                     ORDER
 vs.                                           AMENDING JUDGMENT

 BRANDON WAYNE GLOVER,

               Defendant.

       Defendant Brandon Wayne Glover having filed an Unopposed Motion to

Amend the Judgment, there being no objection from the Government and good cause

appearing;

       IT IS HEREBY ORDERED that the Judgment (Doc. 61) shall be amended to

read as follows: It is the recommendation of the Court that the Defendant serve his

sentence at FCI SEATAC, in Seattle, Washington.

       DATED this17th day of April, 2020.




                                        1
